        Case 1:16-cv-10607-NMG Document 205 Filed 11/17/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,

                        Plaintiff,
                                                   Civil Action No. 16-10607-NMG
                v.

 DAVID JOHNSTON,                                   ORAL ARGUMENT REQUESTED

                        Defendants.




        DEFENDANT DAVID JOHNSTON’S RENEWED RULE 50(a) MOTION
                FOR JUDGMENT AS A MATTER OF LAW

       Defendant David Johnston moves for judgment as a matter of law pursuant to Federal Rule

of Civil Procedure 50(a) on all of the claims asserted by Plaintiff Securities Exchange Commission

(“SEC”). For the reasons explained in the accompanying Memorandum, the court should enter

judgment for the defendant because the SEC has failed to establish three essential elements of its

claims: (1) that Mr. Johnston had a duty to disclose the allegedly omitted information, (2) that he

or AVEO made material misstatements, and (3) that he acted with requisite culpability.
         Case 1:16-cv-10607-NMG Document 205 Filed 11/17/18 Page 2 of 2




 Dated: November 17, 2018                       Respectfully submitted,

                                                DAVID B. JOHNSTON

                                                By his attorneys,


                                                /s/ John F. Sylvia
                                                John F. Sylvia, BBO # 555581
                                                Matthew D. Levitt, BBO # 660554
                                                Emily K. Musgrave, BBO # 678979
                                                MINTZ, LEVIN, COHN, FERRIS,
                                                  GLOVSKY AND POPEO, P.C.
                                                One Financial Center
                                                Boston, Massachusetts 02111
                                                Telephone: (617) 542-6000
                                                Facsimile: (617) 542-2241
                                                JFSylvia@mintz.com
                                                MDLevitt@mintz.com
                                                EKMusgrave@mintz.com



                          LOCAL RULE 7.1(a)(2) CERTIFICATION

        I certify that counsel for Defendant has conferred with counsel for Plaintiff in a good

faith attempt to resolve or narrow the issues raised by this motion.

                                              /s/ John F. Sylvia
                                              John F. Sylvia



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

on November 17, 2018.

                                              /s/ John F. Sylvia
                                              John F. Sylvia


82712205v.1                                      2
